UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.2)1 The Brink’s Company (Name of Issuer) Common Stock, $1.00 Par Value (Title of Class of Securities) 109696104 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 24, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 109696104 1 NAME OF REPORTING PERSON STEEL PARTNERS II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,027,310 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 3,027,310 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,027,310 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.2% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 109696104 1 NAME OF REPORTING PERSON STEEL PARTNERS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,027,310 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 3,027,310 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,027,310 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.2% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 109696104 1 NAME OF REPORTING PERSON WARREN G. LICHTENSTEIN 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 3,027,310 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 3,027,310 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,027,310 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.2% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 109696104 The following constitutes Amendment No. 2 (“Amendment No. 2”) to the Schedule 13D filed by the undersigned.This Amendment No. 2 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated to read as follows: Item 3.Source and Amount of Funds or Other Consideration. The aggregate purchase price of the 3,027,310 Shares owned by Steel Partners II is $108,762,839, including brokerage commissions.The Shares owned by Steel Partners II were acquired with partnership funds. Item 5(a) is hereby amended and restated to read as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 48,491,344 Shares outstanding, which is the total number of Shares outstanding as reported in the Issuer’s quarterly report on Form 10-Q for the quarter ended September 30, 2007 filed with the Securities and Exchange Commission on November 2, 2007. As of the close of business on December 27, 2007, Steel Partners II beneficially owned 3,027,310 Shares, constituting approximately 6.2% of the Shares outstanding.As the general partner of Steel Partners II, Partners LLC may be deemed to beneficially own the 3,027,310 Shares owned by Steel Partners II, constituting approximately 6.2% of the Shares outstanding. As the sole executive officer and managing member of Partners LLC, which in turn is the general partner of Steel Partners II, Mr. Lichtenstein may be deemed to beneficially own the 3,027,310 Shares owned by Steel Partners II, constituting approximately 6.2% of the Shares outstanding.Mr. Lichtenstein has sole voting and dispositive power with respect to the 3,027,310 Shares owned by Steel Partners II by virtue of his authority to vote and dispose of such Shares. Item 5(c) is hereby amended to add the following: (c)Schedule A annexed hereto lists all transactions in the securities of the Issuer during the past sixty days by the Reporting Persons. All of such transactions were effected in the open market. 5 CUSIP NO. 109696104 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 28, 2007 STEEL PARTNERS II, L.P. Steel Partners, L.L.C. General Partner By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS, L.L.C. By: /s/ Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member /s/ Lauren Isenman LAUREN ISENMAN as Attorney-In-Fact for Warren G. Lichtenstein 6 CUSIP NO. 109696104 SCHEDULE A Transactions in the Securities of the Issuer During the Past 60 Days Class of Security Quantity Price Per Unit ($) Date of Transaction STEEL PARTNERS II, L.P. Common Stock (Covered Short Position) 400 59.0000 10/29/2007 Common Stock (Covered Short Position) 49,125 59.7678 10/30/2007 Common Stock (Covered Short Position) 32,600 59.7110 10/30/2007 Common Stock (Covered Short Position) 23,300 60.3737 10/31/2007 Common Stock (Covered Short Position) 29,200 60.3361 10/31/2007 Common Stock (Covered Short Position) 100,000 59.9491 11/09/2007 Common Stock (Covered Short Position) 100,000 59.9497 11/09/2007 Common Stock (Covered Short Position) 73,412 59.7885 11/12/2007 Short Put Option ($60.00 Strike Price) (500) 0.9600 11/12/2007 Common Stock (Covered Short Position) 450,000 59.8833 11/12/2007 Short Put Option ($60.00 Strike Price) (352) 1.6220 11/13/2007 Common Stock (Covered Short Position) 101,000 59.8090 11/16/2007 Common Stock (Covered Short Position) 4,900 59.0900 11/16/2007 7 CUSIP NO. 109696104 Covered Short Put Option ($60.00 Strike Price) 49 0.9300 11/16/2007 Common Stock (Covered Short Position) 62,096 58.8199 11/19/2007 Common Stock (Covered Short Position) 100,000 58.3184 11/20/2007 Common Stock (Covered Short Position) 74,200 58.6831 11/21/2007 Common Stock (Covered Short Position) 25,485 58.1483 11/21/2007 Common Stock (Covered Short Position) 8,198 58.9482 11/23/2007 Common Stock (Covered Short Position) 47,796 58.9279 11/26/2007 Common Stock (Covered Short Position) 37,727 59.1168 11/27/2007 Common Stock (Covered Short Position) 6,030 60.5990 11/28/2007 Short Put Option ($60.00 Strike Price) (300) 1.1029 11/29/2007 Common Stock (Covered Short Position) 1,000 59.9970 12/14/2007 Common Stock (Covered Short Position) 125,095 59.9952 12/17/2007 Common Stock (Covered Short Position) 54,758 59.9971 12/18/2007 Common Stock (Sold to Cover Short Position) (474,690) 66.4398 12/24/2007 8 CUSIP NO. 109696104 STEEL PARTNERS, L.L.C. None WARREN G. LICHTENSTEIN None 9
